Citation Nr: 0407285	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  99-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO in Newark, New 
Jersey, which in pertinent part, found that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a right wrist 
disorder.  The RO also confirmed and continued a 
noncompensable disability rating for a right thumb disorder.  
In November 1999 the RO increased the veteran's right thumb 
disability rating to 20 percent.  The 20 percent disability 
rating has remained in effect since that time.  In the course 
of this appeal, the veteran relocated and his file was 
transferred to the Baltimore, Maryland, VARO.  

In a Board decision of June 2001, it was determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right wrist disorder.  The claim 
will be reviewed on the merits.
    

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right wrist disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  A right wrist disorder is not a disorder of service 
origin or attributable to any incident therein.  

3.  A right thumb disability is manifested by subjective 
complaints of pain and numbness; the disability equates to 
loss of motion of less than one inch between the thumb pad 
and the fingers. 



CONCLUSION OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for a rating higher then 10 percent for a 
right thumb disorder, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002), 
67 Fed. Reg. 48784-87 (July 26, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224, 5228 (2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of April 1999 was issued 
before the enactment of VCAA requiring notice to the veteran.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decisions 
of the RO which were promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that discussions as contained in the 
April 1999 and November 1999 rating decisions, in the 
November 1999 statement of the case, the August 2000 and May 
2003 supplemental statements of the case and VA letters to 
the veteran dated in July 2001 and January 2003 have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran has submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statements of the case, provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from July 1979 to February 
1984.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
July 1979, the veteran's upper extremities were listed as 
normal.  An April 1983 treatment note reflected that the 
veteran complained of pain in his right thumb and wrist 
following right thumb surgery in February 1983.  The 
treatment note reported that he was right hand dominant and 
noted a decreased range of motion of the right wrist.  A 
subsequent April 1983 treatment note, reported improved range 
of motion of the right wrist.  In a report of medical 
examination completed for separation purposes in January 
1984, the veteran's upper extremities were listed as 
abnormal.  The examiner noted tenderness over the right first 
metacarpal phalangeal joint.  The remaining service medical 
records are negative for complaints or treatment of a right 
wrist disorder.

In an April 1994 RO decision, the RO granted a noncompensable 
rating for the veteran's service-connected right thumb 
disorder, effective November 3, 1993.  

In March 1997, the RO received the veteran's claim for 
service connection for a right wrist disorder which included 
his claim for an increased rating for his service-connected 
right thumb disorder.  The veteran stated that he had been in 
constant, uncomfortable pain since his injury in service.  He 
further reported that the pain increased during cold weather.  

A VA discharge summary dated November 1998, noted that the 
veteran complained of pain in his right hand.  He gave a 
history of injuring his right thumb in service, and related 
that he fractured his right 4th finger in 1998.  An X-ray 
study of the right hand showed old fractures and arthritis of 
the multangular bone.  The pertinent diagnosis was old 
fracture of the right hand.  The examiner commented that the 
veteran was considered employable.   

VA outpatient treatment notes dated in December 1998 reflect 
that the veteran presented with complaints of pain in his 
right wrist and right thumb.  He explained that the pain 
began after extensive movement of the right wrist while 
stuffing boxes with gloves for eight hours a day.  Swelling 
and tenderness of both areas was noted and an X-ray study was 
negative for fractures.  The diagnosis was tendosynovitis.  
Multiple physical examinations completed in connection with 
hospital admissions due to substance abuse or mental 
disorders, showed the veteran's musculoskeletal examinations 
as "within normal limits", "normal", or "unremarkable".  

During a VA orthopedic examination in March 1999, the veteran 
reported a history of breaking his right wrist, index finger 
and thumb during a basketball game when he was in service.  
He complained of swelling since that time with constant 
discomfort in his fingers, limitation of motion, difficulty 
writing, stiffness, and aching in the fingers when the 
weather changes.  The veteran indicated that he was right 
hand dominant and said that he was limited in his ability to 
play sports.  He reported no current medication or treatment 
for his right upper extremity complaints.  On examination, 
range of motion of the right thumb was limited with extension 
to 40 degrees, flexion to 30 degrees and abduction out of the 
plane of the palm of the hand was to 30 degrees.  Range of 
motion studies were accompanied by pain at the first 
metacarpal proximal phalangeal joint.  The joint was mildly 
swollen and slight increased heat was noted.  An X-ray study 
of the right hand showed mild osteoarthritis in the area of 
the multangular bone.  The pertinent diagnosis was arthritis 
at the first metacarpal proximal phalangeal joint.

In a July 1999 statement from the veteran, he indicated that 
he was unable to grip or write with his right hand.  He was 
employed as a warehouse worker but could not perform his 
duties due to his injury.

In a November 1999 rating decision, the RO increased the 
veteran's disability rating for his service-connected right 
thumb disorder to 10 percent.  The 10 percent disability 
rating has remained in effect since that time. 

Additionally, VA clinic examinations dated December 1999 and 
September 2000 reflect hand grasps as equal and strong.  In a 
treatment note dated October 2000, the veteran presented with 
complaints of right wrist and hand pain.  No diagnosis was 
noted.  

At his July 2000 RO hearing, the veteran indicated that he 
had a lot of numbness and tingling in his right hand which he 
attributed to his right wrist disorder.  He also complained 
of lack of strength, pain and discomfort in his thumb.  

During a March 2001 travel Board hearing, the veteran 
testified that he was right handed and due to his injury he 
had difficulty with grasping objects such as books.  He 
reported that he was diagnosed with arthritis in the right 
wrist.  He noted no strength, and complained of swelling and 
pain on movement of his right thumb.  

In a Board decision dated June 2001, the Board determined 
that new and material evidence had been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a right wrist disorder.  The Board 
then remanded the issues of service connection for a right 
wrist disorder and entitlement to an increased rating for a 
right thumb disorder, in order to afford the veteran a VA 
orthopedic examination and to obtain additional medical 
evidence.

During a VA orthopedic examination in February 2003, the 
veteran noted that he was unemployed as a result of his right 
hand disorder.  In regards to his right thumb, he complained 
of persistent weakness and difficulty with opening things 
such as door handles and jar tops.  He complained of 
decreased grip strength and recurrent pain in the right thumb 
and metacarpal bone area as well as recurrent numbness in his 
whole hand.  He had no right wrist complaints.  Physical 
examination of the right thumb revealed an increased bony 
prominence at the base of the thumb metacarpal.  No 
tenderness to palpitation or swelling were noted.  He 
reported numbness from the lateral proximal phalanx to the 
base of the metacarpal.  He could bring the tip of his thumb 
within 1/2 inch of the distal palmar crease.  Dorsiflexion of 
the thumb was full to the palm to 35 degrees and abduction 
was to 50 degrees.  He complained of pain on attempt to touch 
the tip of the thumb to the palm.  He had good grip strength 
in the hand but seemed reluctant to use the full strength of 
his thumb.  No weakness, fatigability, decreased endurance or 
incoordination were noted.  An X-ray study of the thumb, 
completed in May 2002, revealed localized degenerative 
arthritis changes at the first metacarpophalangeal joint in 
the right hand.  The diagnosis was traumatic arthritis of the 
right thumb.  The examiner again pointed out that no right 
wrist complaints were noted.

In October 2003, the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C.  A hearing was 
scheduled however the veteran failed to report.

Analysis

Service connection 

The veteran contends that he incurred a right wrist disorder 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service medical records show the veteran complained of right 
wrist pain following surgery on his right thumb in April 
1982.  A subsequent treatment note reported an improved range 
of motion of the right wrist.  Service medical records are 
negative for complaints, treatment or diagnosis of a right 
wrist disorder.

There is no evidence of a right wrist disorder within the 
first post-service year.  Post-service medical records are 
negative for a right wrist disorder for many years until 
December 1998, at which time the veteran reported pain in his 
right wrist, following repetitive use of his wrist at his 
job.  The diagnosis was tendosynovitis.

During a March 1999 VA orthopedic examination, the veteran 
complained of swelling, limitation of motion, difficulty 
writing, stiffness, and aching in the fingers when the 
weather changes.  No diagnosis pertaining to his right wrist 
disorder was noted.

At the most current VA orthopedic examination in February 
2003, no right wrist complaints were noted.

Upon review, the Board observes the evidence of record 
indicates that the veteran has not been diagnosed with a 
current right wrist disorder as reflected in the February 
2003 VA examination.  Additionally, neither the veteran nor a 
medical professional has provided competent medical evidence 
linking a right wrist disorder to active service.  
Furthermore, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service.  

The veteran has asserted that he incurred a right wrist 
disorder as a result of his active service, as a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his right wrist disorder began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).     

As the medical evidence does not demonstrate that the 
veteran's right wrist disorder is linked to service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right wrist 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

The veteran contends that his service-connected right thumb 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of the disability, that each disability be 
reviewed in relation to its history.  See 38 C.F.R. § 4.41.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO evaluated the veteran's right thumb disability as 10 
percent disabling under Diagnostic Code 5224.  Diagnostic 
Code 5224 provides for a 10 percent evaluation where there is 
favorable ankylosis of the thumb and a 20 percent evaluation 
where there is unfavorable ankylosis of the thumb.  Favorable 
ankylosis equates to motion limited to within 2 inches of the 
median transverse fold of the palm.  Limitation of motion of 
less than 1 inch is not considered disabling.  38 C.F.R. § 
4.71a (2002).

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000).  In this case, VA 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since August 26, 
2002 under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also added Diagnostic 
Code 5228 which provides the criteria for evaluating 
limitation of motion in the thumb.  Thereunder, where there 
is a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches, a 10 percent rating is assigned.  Where that gap 
is more than two inches, a 20 percent rating is assigned.

At the outset, the Board finds that neither set of rating 
criteria are more favorable to the veteran.  Under the old 
diagnostic criteria (pre-August 26, 2002,) the provision for 
evaluating a thumb disability was Diagnostic Code 5224 
evaluating ankylosis of the thumb.  In this case, the 
evidence suggests that the veteran's ability to move the 
thumb is limited on use by pain.  The Board finds that such 
functional loss equates to limitation to within two inches of 
the median transverse fold of the palm.  A rating higher than 
10 percent is not warranted under Diagnostic Code 5224.  A 
higher rating is not warranted.  This is so because the 
February 2003 VA examination findings show that the veteran 
is able to the move the thumb with good grip strength, range 
of motion on dorsiflexion to 35 degrees and on abduction to 
50 degrees, and with the ability to bring the tip of his 
thumb within 1/2 inch of the distal palmar crease.  Such 
evidence strongly suggests that the veteran's thumb moves in 
a fashion, even with the pain experienced on use, that his 
disability cannot be equated to unfavorable ankylosis or 
limitation of motion of 2 inches or more.

Analysis of the new criteria is identical to that of the old 
criteria.  Additionally, the Board is of the view that the 
note added to the new rating criteria following Diagnostic 
Code 5224, as well as Diagnostic Code 5228 are not applicable 
in the veteran's case.  Therefore, it would not be beneficial 
to rate the veteran under the added Diagnostic Code 5228. 
Consequently, the only diagnostic code of focus is 5224, 
under which the veteran meets the criteria for a 10 percent 
rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

While in 2003, the veteran reported complaints of pain on 
motion of the right thumb, objective examination revealed no 
signs of pain on motion.  Although the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected right thumb 
disorder.  In addition, there is no medical evidence that his 
right thumb disability has caused marked interference with 
employment.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

1.  Entitlement to service connection for a right wrist 
disorder is denied.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right thumb is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



